         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


  JOSEPH STRAUCH and TIMOTHY COLBY,
  individually and on behalf of all others similarly Civil No. 3:14-cv-956 (JBA)
  situated,
          Plaintiffs,
          V.                                         July 29, 2020
  COMPUTER SCIENCES CORPORATION,
          Defendant.

             RULING ON PLAINTIFFS' MOTION FOR NOTICE AND TOLLING

        Before the Court is Plaintiffs' Motion for Notice and Tolling, which concerns two separate

issues related to the management of the Fair Labor Standards Act collective and Rule 23 state law

classes in this case. ([Doc.# 554].)

        First, Plaintiffs request that the Court dismiss the claims of"l 14 individuals who previously

opted in to the case but who now appear to lack the criteria for inclusion in the collective, because

their job title, salary, or dates of employment do not match the collective definition that the Court

has adopted," and toll their claims "for the pendency of this action through a period of 60 days

following the Court's decision on this motion." (Id. at 1.) Second, Plaintiffs request that the Court

approve a Rule 23 notice for the purposes of dissemination to "30 individuals included in the final

class list as Rule 23 state law class members who were not identified as class members in the notice

data [Defendant Computer Sciences Corporation] provided in advance of issuance of the class

notice in November 2017" and "who consequently did not receive a Rule 23 notice." (Id.)

        Defendant Computer Sciences Corporation ("CSC") opposes Plaintiffs request for tolling,

and objects to certain language in Plaintiffs proposed Rule 23 notice.

        For the reasons that follow, Plaintiffs' motion is granted in its entirety.


                                                   1
             Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 2 of 12



      I. Background

        The Court assumes the parties' familiarity with the underlying facts and history of this case.

In brief, Class Representatives Joseph Strauch, Timothy Colby, Charles Turner, and Vernon Carre

brought this overtime misclassification suit on behalf of Associate Professional and Professional

System Administrators (collectively, "SAs") that had been employed by CSC. Plaintiffs brought

this action under the Fair Labor Standards Act ("FLSA") and the state laws of Connecticut,

California, and North Carolina, claiming that Defendant CSC unlawfully classified the SAs as

overtime-exempt computer employees.

        On June 9, 2015, the Court conditionally certified an FLSA collective composed of all SAs

who had the titles "Associate Professional System Administrator," "Professional System

Administrator," or "Senior Professional System Administrator" and whose yearly earnings were

less than $100,000. (See [Doc.# 168].) The Court also ordered issuance of notice pursuant to 29

U.S.C. § 216(b), and required Defendant to provide Plaintiffs with a "list of the names, last known

addresses, email addresses, and dates of employment of all potential collective action members

employed by CSC during the relevant time period." (Id. at 12.) Following issuance of this notice,

approximately 1,034 individuals opted into the collective. (See Stip. re FLSA Collective Cert. [Doc.

# 339] at 2.) 1

        On June 30, 2017, the Court certified Connecticut and California Rule 23 subclasses of

Professional and Associate Professional System Administrators, ([Doc. # 327]), and notice




       As provided in this stipulation, employees with the title "Senior Professional System
         1

Administrator" were ultimately not included in the FLSA collective. (See Joint Stip. re Tolling at
4.)

                                                  2
         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 3 of 12



subsequently issued to state law class members later that year, (see Joint Stip. re Tolling [Doc. #

371).

        On August 1, 2017, the parties stipulated to amend "the definition of the FLSA Collective

so that it includes only Opt-Ins who were or are employed as Associate Professional System

Administrators or Professional System Administrators" and "agree[ d] that the statute of

limitations for the individual FLSA claims of any Opt-Ins not within the Revised FLSA Collective

definition [would] remain tolled" for ninety days. (Stip. re FLSA Collective Certification at 3.) Class

Counsel subsequently "sent notice of this ruling to those individuals whom they were able to

identify at that time as not conforming to the collective definition." (Pls.' Mot. for Notice and

Tolling at 2.)

        Trial in this case commenced on December 7, 2017, and on December 20, 2017, the jury

returned a verdict in Plaintiffs' favor on liability on Plaintiffs' claims under the FLSA and

Connecticut and California wage-and-hour law. ([Doc.# 442].)

        On January 24, 2019, the Court appointed a Special Master "to monitor and address issues

related to damages data and calculation." ([Doc.# 491]). The Special Master "determined that it

was necessary to re-run all of the Layer Data from the three [Human Resource Information

Systems] ... for all potential class members" in order to develop a "complete and reliable Class

List," as explained in his Report and Recommendation. (R & R [Doc.# 503] at 11.) After this data

was audited and exchanged, the parties "exchanged several versions of the Class List" and then

"submitted an agreed-upon Summary of Damages" that covered 907 individuals who satisfied the

criteria for inclusion in the FLSA collective and state law classes. (Id. at 5-7.)

        On August 6, 2019, the Court adopted the Special Master's Report and Recommendation

and the resulting Class List. ( [Doc. # 514] .)

                                                    3
         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 4 of 12



        Class Counsel have now audited and "reviewed the final list of class and collective members

against the list of individuals who have opted into this action, and identified 114 CSC employees

who filed consent-to-join forms, but are not on the agreed list of eligible collective members and

who were not previously notified of their ineligibility ('Ineligible opt-ins')." (Pls.' Mot. for Notice

and Tolling at 3 (citing Ex. B (List oflneligible Opt-Ins) to Sagafi Aff. Supp. Pls.' Mot. for Notice

and Tolling [Doc.# 552-2]).) Class Counsel have also "identified 30 individuals who are members

of the Connecticut or California classes, but who were not issued a Rule 23 notice in November

2017 (Unnoticed Class Members)." (Id. (citing Ex. B (List of Unnoticed Class Members) to Sagafi

Aff. Supp. Pls.' Mot. for Notice and Tolling [Doc.# 552-3]).)

    II. Discussion

        A. Tolling

        The Court will first consider Plaintiffs' request for equitable tolling of the Ineligible Opt-

Ins' claims.

        Plaintiffs assert that tolling is warranted here because these Ineligible Opt-Ins "never

received notice that they were no longer part of the case because accurate data had not yet been

produced," (id. at 3), and because this remedy is "no different from the grace period routinely

afforded individual plaintiffs who join a case but are later found not to be similarly situated," (Pls.'

Reply Supp. Mot. for Notice and Tolling [Doc.       #   558] at 4). Plaintiffs further assert that "[g]iven

that CSC d[id] not appear to have recognized the existence of the Ineligible Opt-Ins either (as

evidenced by its failure to move to strike their consent forms), it is unlikely to suffer any prejudice

as a result of tolling." (Id. at 4.) Plaintiffs contend that courts possess and regularly use their equity

powers to toll the FLSA statute of limitations in collective actions that have been decertified and

that their "instant request is unique only insofar as CSC's data errors meant that the parties did

                                                    4
         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 5 of 12



not have a complete and accurate list of collective members until the conclusion of the Special

Master process." (Id. at 6.)

        Defendant responds that this Court lacks the authority to toll the claims of the Ineligible

Opt-Ins because these are "individuals who, while they opted in, are not part of this case and never

were properly part of the collective." (Def.'s Opp. to Pls.' Mot. for Notice and Tolling [Doc.# 556]

at 1.) Defendant thus reasons that "it is not this Court's responsibility to assess tolling for a group

of individuals who are undisputedly not part of this case" and that this Court cannot therefore

"issue a tolling order in this case since it is a remedy for another, unknown case (or cases) that has

not been filed." (Id. at 4-5.) Put otherwise, Defendant contends that "[a]ny claim for tolling for

these individuals should be assessed by a court if, and only if, these Ineligible Opt-ins file their own

claims for which they would necessarily be a party." (Id. at 5.) In the alternative, Defendant also

opposes the motion for tolling on the basis that "Plaintiffs fail to advise this Court why each

Ineligible Opt-in is not a party to this case and when each eligible Ineligible Opt-in knew or should

have known they were not a party to this case, thus failing to establish diligence," as required by a

party seeking equitable tolling. (Id. at 7.) Defendant notes that the Court has previously denied

equitable tolling to opt-ins who sought to be "awarded damages for the period beginning three

years before the date the original complaint was filed rather than three years before the varying

dates of their consents to join," (Pls.' Br. on Remedies [Doc.# 449] at 13 ), because "Plaintiffs failed

to meet the burden for this 'rare' remedy in that context," (Def.'s Opp. to Pls.' Mot. for Notice and

Tolling at 6).

        The FLSA has a statute of limitations that bars an action "unless commenced within two

years after the cause of action accrued, except that a cause of action arising out of a willful violation

may be commenced within three years after the cause of action accrued." 29 U .S.C.         §   255(a). An

                                                    5
         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 6 of 12



FLSA collective action "shall be considered to be commenced in the case of any individual

claimant":

        (a) on the date when the complaint is filed, if he is specifically named as a party
        plaintiff in the complaint and his written consent to become a party plaintiff is filed
        on such date in the court in which the action is brought; or
        (b) if such written consent was not so filed or if his name did not so appear--on the
        subsequent date on which such written consent is filed in the court in which the
        action was commenced.

29 U.S.C. § 256. Put otherwise, "all plaintiffs, including named plaintiffs, must file a consent to suit

with the court in which the action is brought." Bonilla v. Las Vegas Cigar Co., 61 F. Supp. 2d 1129,

1132-33 (D. Nev. 1999). '"[£]very plaintiff who opts in to a collective action has party status."'

Pettenato v. Beacon Health Options, Inc., 425 F. Supp. 3d 264, 279 (S.D.N.Y. 2019) (quoting 7B

Charles A. Wright & Arthur R. Miller, FED. PRAC. & PROC. CIV.       §   1807 (3d ed.)).

        However, in FLSA collective actions, the statute of limitations for putative class members

"resumes after a court's determination to decertify a class." McEarchen v. Urban Outfitters, Inc.,

No. 13CV3569RRMJO, 2017 WL 3912345, at *2 (E.D.N.Y. Sept. 6, 2017). In a case where

decertification is appropriate because "class members are not similarly situated, the opt-in

plaintiffs' claims are dismissed without prejudice, and the original party or parties may proceed

individually." Radford v. Pevator Companies, Ltd., No. CV 17-3381, 2019 WL 7282110, at *3 (S.D.

Tex. Dec. 27, 2019). "In order to avoid prejudice to opt-in plaintiffs, courts may toll the statute of

limitations in FLSA collective actions that have been decertified, and they often do so in cases

involving many opt-in plaintiffs." McEarchen, 2017 WL 3912345, at *2 (collecting cases); see also

Foster v. Site[ Operating Corp., No. 3:19-CV-00148, 2020 WL 3485576, at *2 (M.D. Tenn. May 22,

2020) (explaining that "equitable tolling doctrine is read into every federal statute" and that courts

"routinely apply equitable tolling to FLSA claims"). "To qualify for equitable tolling, the plaintiff[s]

                                                   6
         Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 7 of 12



must establish that extraordinary circumstances prevented [them] from filing [their] claim[s] on

time, and that [they] acted with reasonable diligence throughout the period [they] seek[] to toll."

Parada v. Banco Indus. De Venezuela, C.A., 753 F.3d 62, 71 (2d Cir. 2014).

        The Court notes that this case differs from the ordinary FLSA tolling circumstance, as

typified by Buehlman v. Ide Pontiac, Inc., 345 F. Supp. 3d 305,314 (W.D.N.Y. 2018), where a court

"tolls the applicable statute of limitations as to the Opt-In Plaintiffs' FLSA overtime claims" when

it dismisses those opt-in plaintiffs subsequent to the decertification of the whole collective. See also

Radford, 2019 WL 7282110, at *3 (tolling statute oflimitations for sixty days for forty-four opt-in

plaintiffs); McEarchen, 2017 WL 3912345, at *2 (tolling for sixty days when there were 165 opt-in

plaintiffs); Scott v. Chipotle Mexican Grill, Inc., No. 12-CV-8333 (ALC)(SN), 2017 WL 1434498, at

*l (S.D.N.Y. Apr. 19, 2017) (tolling claims of several hundred opt-in plaintiffs for ninety days);

Reyes v. Texas Ezpawn, L.P., No. CIV.A. V-03-128, 2007 WL 101808, at *7 (S.D. Tex. Jan. 8, 2007)

(tolling claims of eighty-two opt-in plaintiffs for thirty days). Here, the collective itself has been

certified, and Plaintiffs instead seek tolling for those opt-in plaintiffs who now must be dismissed

following a data audit and a determination of their individual ineligibility.

        Despite this difference in posture, the principle applied in these aforementioned cases is

also applicable here. Contrary to Defendant's insistence otherwise, the ineligible plaintiffs attained

party status in this case by filing their consent forms. See Pettenato, 425 F. Supp. 3d at 279.

Additionally, these cases make clear that a court, when dismissing opt-in plaintiffs who are not

similarly situated, may "invoke[] its equity powers to toll the applicable statute of limitations"

prospectively to "avoid prejudice to individual opt-in Plaintiffs who may choose to file their own

cases," even though those cases are necessarily not before the court. Reyes, 2007 WL 101808, at *7.



                                                   7
           Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 8 of 12



       The Court thus concludes that it may-in order to avoid prejudice to the Ineligible Opt-

Ins who provided their consents and were properly parties to this case-invoke its equity powers

to toll the statute of limitations here. The Ineligible Opt-Ins took action to file their claims in a

timely fashion by submitting their consents, and Defendant took no action at any point to strike

their consents. By submitting these consents, the Ineligible Opt-Ins necessarily acted with diligence

in pursuing their FLSA claims. 2 Accordingly, the Ineligible Opt-Ins' claims are dismissed without

prejudice and tolled for a period of sixty days from the entry of this order. 3




       2   In these previously discussed cases where tolling was ordered subsequent to
decertification, the courts did not engage in detailed individual inquiries as to whether the
dismissed opt-ins, who were deemed dissimilar to the named plaintiff, showed diligence in
pursuing their claims. These courts apparently assumed that the opt-in plaintiffs acted with
diligence by submitting their consents and by attempting to pursue these claims as a collective.
This Court, too, determines that such individualized inquiries, as requested by Defendant, are
unnecessary, as each of the Ineligible Plaintiffs endeavored to pursue their claims against CSC
through this collective action.
       3   In making this ruling, the Court notes that the request here differs markedly from
Plaintiffs' earlier request for equitable tolling, which the Court rejected. (See Ruling on Remedies
[Doc.# 479] at 11-13.)

        In that instance, Plaintiffs did not seek to preserve claims but rather sought an expansion
of the damages period that would have allowed them to be "awarded damages for the period
beginning three years before the date the original complaint was filed rather than three years before
the varying dates of their consents to join." (Pls.' Br. on Remedies at 13.) The Court explained that
Plaintiffs had not shown "that the amount of the delay ... between the filing of the complaint and
the issuance of FLSA notice constituted extraordinary circumstances, nor that the delay or
Defendant's actions effectively prevented opt-in Plaintiffs from exercising their rights," as
individual opt-ins could have asserted their rights under the FLSA prior to the conditional
certification of the collective. (Ruling on Remedies at 12.)

                                                   8
          Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 9 of 12



         B. Notice

         In their motion, Plaintiffs also ask the Court to authorize the issuance of a Rule 23 notice

to "30 individuals included in the final class list as members of the Rule 23 state law classes who

were not identified as class members in the notice data CSC produced in October 2017 because the

data provided for them was incorrect or missing." (Pls.' Mot. for Notice and Tolling at 5.)

         Defendant "objects to this notice as drafted" because "it includes language that spells out

claims that are not covered, which amounts to attorney adver[tis]ing." (Def.'s Opp. to Pls.' Mot.

for Notice and Tolling at 9.) Specifically, Defendant objects to the following language:

         This lawsuit does not cover any time you may have spent working as a Senior
         Professional level SA or other job titles you held at CSC. Moreover the lawsuit does
         not cover claims for meal and rest period violations for SAs in the Associate
         Professional and Professional levels under California law, and Plaintiffs did not
         prevail on their claim for wage statement violations under California law. If you
         want to seek overtime compensation for any time spent as a senior professional SA
         or assert claims for meal and rest period or wage statement violations under
         California law for any time spent as an Associate Professional SA or Professional
         SA, you would need to file a separate lawsuit to cover those claims.

(Ex. A (Pls.' Proposed Rule 23 Notice) to Sagafi Aff. Supp. Pls.' Mot. for Notice and Tolling [Doc.

#   552- 1] at 2.) Defendant also objects to the inclusion of "the amount of damages on the notice,

which previously was denied by the Special Master in his Report and Recommendation." (Def.'s

Opp. to Pls.' Mot. for Notice and Tolling at 9.)

         Plaintiffs respond that each of these objections "seeks to limit information that is 'material'

for the Unnoticed Class Members to make "an informed, intelligent decision of whether to opt out

or remain a member of the class and be bound by the final judgment." (Pls.' Reply Supp. Mot. for

Notice and Tolling at 6-7 (quoting Macarz v. Transworld Sys., Inc., 201 F.R.D. 54, 57 (D. Conn.

2001)).) Plaintiffs assert that the language describing claims that are not covered "is substantially


                                                    9
        Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 10 of 12



similar to the language included in the original Rule 23 Notice that the Court approved pursuant

to stipulation in October 2017," and that "the main substantive difference between the new Notice

and the original Notice is the addition oflanguage advising the Unnoticed Class Members that

'Plaintiffs did not prevail on their claim for wage statement violations under California law."' (Id.

at 7 (quoting Ex. A (Notice Redline) to Sagafi Reply Deel. [Doc.# 555-1] at 1).) 4 As to the inclusion

of the amount of damages each recipient is due, Plaintiffs assert that such language is material and

that "CSC's argument that the Court should follow the Special Master's ruling" as to the inclusion

of damages "is misguided because that recommendation dealt with a different issue" -namely,

"whether potential opt-in plaintiffs who moved into covered positions should have a renewed

chance to opt in." (Id. at 8 (emphasis in original).)

       The Court has reviewed the original Rule 23 notice that was sent to state law class members

and the proposed Rule 23 notice intended for the Unnoticed Class Members. From this review, the

Court has determined that the two notices do not differ in any meaningful way apart from the

inclusion of language that "Plaintiffs did not prevail on their claim for wage statement violations




       4   The original Rule 23 notice, which was approved on October 26, 2017, provided:

       The Court has not allowed the lawsuit to proceed as a class action under California
       or Connecticut law on behalf ofSAs in the Senior Professional level subject to the
       same salary, employment date, and hours requirements. Moreover, the lawsuit is
       no longer pursuing claims for meal and rest period violations for SAs in the
       Associate Professional and Professional levels under California law. If you want
       to seek overtime compensation for any time spent as a Senior Professional SA or
       assert claims for meal and rest period violations under California law for any time
       spent as an Associate Professional SA, Professional SA, or Senior Professional SA,
       you would need to file a separate lawsuit to cover those claims.

(Ex. A (Proposed Class Notice) to Joint Stip. re Tolling [Doc.# 371-1] at 1.)

                                                  10
        Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 11 of 12



under California law." (Notice Redline at 1.) Where the original notice describes claims that were

not permitted or not pursued, the new notice simply states that such claims are not covered.

Accordingly, the Court sees no reason to excise the language to which Defendant objects.

        The Court also agrees with Plaintiffs that information regarding the amount of damages

due to each recipient is material to making an "informed" decision as to whether to remain a

member of the class or pursue an individual action. In Macarz v. Transworld Systems, this Court

approved a settlement notice which included "the fact that the Court has ruled on liability in

plaintiff's favor," explaining that this fact was necessary to informed decision-making and that

class members "are more likely to remain in the class if they are aware that liability has been

determined in their favor, thus preserving judicial resources and their rights." 201 F.R.D. at 58.

Similarly, information as to damages is "information that a reasonable person would consider to

be material in making an informed, intelligent decision of whether to opt out or remain a member

of the class and be bound by the final judgment." In re Nissan Motor Corp. Antitrust Litig., 552

F.2d 1088, 1105 (5th Cir. 1977).

        Thus, the Court concludes that Plaintiffs' proposed Rule 23 notice is proper and so

approves this notice for dissemination to the Unnoticed Class Members. 5




        5  The parties' dispute as to whether the Special Master rejected specific language as to
damages and as to whether the Court, in turn, rejected the Special Master's position on this point,
(see Pls.' Mot. for Notice and Tolling at 5 n.2; Def.'s Opp. to Pls.' Mot. for Notice and Tolling at 9),
is ultimately irrelevant to this determination. The Special Master made no mention of this issue
when he recommended that notice should issue to 40 potential FLSA collective members, (see R &
R 13-15), and the Court also did not address this point when rejecting that recommendation on
notice, (see Ruling on Remedies at 7-8).

                                                  11
       Case 3:14-cv-00956-JBA Document 564 Filed 07/29/20 Page 12 of 12



   III. Conclusion

       For the foregoing reasons, Plaintiffs' Motion for Notice and Tolling [Doc.       #   554] is

GRANTED. The Court orders the dismissal of the Ineligible Opt-Ins' claims and tolls the time for

their asserting any individual claims for a period of sixty days from the entry of this order. The

Court approves Plaintiffs' proposed Rule 23 Notice and directs its dissemination to the thirty

individuals identified in the List of Unnoticed Class Members.



                                             IT IS SO ORDERED.

                                                              s
                                             Janet Bond Arterton, U.S.D.J.


                                     Dated at New Haven, Connecticut this 29th day ofJuly 2020.




                                               12
